Case 1:18-cv-02040-MN Document5 Filed 12/26/18 Page 1 of 2 PagelD #: 31

eye te

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

' You also must file your answer or motion with the court. cane ey,

for the

District of Delaware

Mentone Solutions LLC :
)

)

Plaintiff(s) )

Vv. Civil Action No. 18-2040 UNA
NetComm Wireless Inc. )

)

)

)

Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NetComm Wireless Inc.
c/o its Registered Agent
Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Timothy Devlin
Devlin Law Firm LLC
1306 N. Broom SL, Suite 1
Wilmington, DE 19806

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

 

Date: - {2/21/2018

 

; Ue Siepaned of Clerks or Deputy Clerk
Case 1:18-cv-02040-MN Document5 Filed 12/26/18 Page 2 of 2 PagelD #: 32

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

Civil Action No. 18-2040 UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) NetComm Wireless Inc.

 

was received by me on (date) 12/26/2018

[1 I personally served the summons on the individual at (place)

 

on (date) : 3 or

[I T left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

a I served the summons on (name of individual) Lynanne Gares- Authorized to accept , who is

 

designated by law to accept service of process on behalf of (name of organization) Corporation Service Company

 

251 Little Falls Drive, Wilmington, DE 19808 @12:18 p.m. on (date) 12/26/2018 ; Or

 

1 I returned the summons unexecuted because ; Or

 

Other (Gpecify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Date: 12/26/2018

 

fr 7 Servet ’s: signature =
a

Samantha Sulecki - Process Server

Printed name and title

 

 

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding attempted service, etc:

 
